Case 1:18-cr-10450-MLW Document 629 Filed 04/13/21 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
Vv.

)
)
)
)
ERICK LOPEZ FLORES, ) Cr. No. 18-10450-MLW
HENRI SALVADOR GUTIERREZ, )
ELISEO VAQUERANO CANAS, )
JONATHAN TERCERO YANES, )
MARLOS REYES, and )
DJAVIER DUGGINS, )

)

Defendants.

MEMORANDUM AND ORDER
WOLF, D.J. April 13, 2021

 

The court has reviewed the parties’ submissions concerning
whether defendants Henri Salvador Gutierrez and Jonathan Tercero
Yanes have a right to have the hearing on Salvador Gutierrez's
Motion to Suppress Coerced Statements (Dkt. No. 486) conducted in
the courtroom rather than by videoconference. The court continues
to find that it would be permissible to conduct the hearing by
videoconference because doing so would not violate defendants’
Sixth Amendment rights to confront witnesses against them and to
effective assistance of counsel, or their Fifth Amendment right to
due process. See United States v. Lattimore, No. CR 20-123 (TFH),

2021 WL 860234 (D.D.C. Mar. 8, 2021); United States v. Lawson, No.

 

S20CRO60GFVTMAS1, 2020 WL 6110969 (E.D. Ky. Oct. 16, 2020); United

States v. Rosenschein, 474 F.Supp.3d 1203, (D.N.M. Jul. 23, 2020).

 

Nevertheless, the court finds it would be preferable to

conduct the hearing in the courtroom when, in view of the COVID-
Case 1:18-cr-10450-MLW Document 629 Filed 04/13/21 Page 2 of 2

19 pandemic, it is prudent to do so, particularly after the
participants have had an opportunity to be fully vaccinated.
Therefore, the hearing on Salvador Gutierrez's Motion to Suppress
Coerced Statements and other pending motions, previously scheduled
to begin on April 26, 2021, shall begin instead on May 19, 2021,

at 9:30 a.m., and continue from day to day until concluded.

 
    

UNITED STATES DISTRICT JURGE
